ACQUISITION AGREEMENT This ACQUISITION AGREEMENT is entered into and made effective as of 15th day of February, 2010 by and between the undersigned shareholders of Alternative Energy Partners, Inc. ("AEGY"), a Florida Corporation (the "Shareholders”); and Healthcare of Today, Inc, a California Corporation (“Healthcare” or “HOTI"). WHEREAS, HOTI and the Shareholders desire that HOTI obtain a controlling interest in AEGY by the transfer of shares in AEGY held by the Shareholders, representing a majority of the issued and outstanding shares of AEGY; and WHEREAS, HOTI has agreed to issue shares of HTI in exchange for the shares of AEGY held by the Shareholders and the Shareholders have agreed to accept the HTOI shares and to undertake such exchange; NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the Parties hereto agree as follows: 1.SALE AND EXCHANGE OF SHARES. 1.1PURCHASE.Subject to the terms and conditions herein set forth, HOTI hereby agrees to acquire and Shareholders hereby agree to transfer 25 million common shares of AEGY (the "AEGY Shares") to HOTI, representing 56.1 percent (56.1%) of the 44,547,000 outstanding shares of AEGY. 1.2CONSIDERATION.The consideration to the Shareholders for the AEGY Shares shall be 25,000 shares of common stock of HOTI(the “HOTI Shares”). 2.REPRESENTATIONS AND WARRANTIES 2.1REPRESENTATIONS AND WARRANTIES OF HOTI.HOTI represents and warrants as follows: a)CORPORATE ORGANIZATION AND GOOD STANDING.HOTI is duly organized, validly existing, and in good standing under the laws of the State of California and is qualified to do business as a foreign corporation in each jurisdiction, if any, in which its property or business requires such qualification. b) CORPORATE AUTHORITY.HOTI has all requisite corporate power and authority to own, operate and lease its properties, to carry on its business as it is now being conducted and to execute, deliver, perform and conclude the transactions contemplated by this Agreement and all other agreements and instruments related to this Agreement. c)AUTHORIZATION.Execution of this Agreement has been duly authorized and approved by the Seller. d)LITIGATION.To the knowledge of HOTI, there are no pending, threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory proceeding or investigation, threatened or contemplated against Company. e)NO VIOLATION.Consummation of the acquisition contemplated herein will not constitute or result in a breach or default under any provision of any charter, bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree, law, or regulation to which any property of Company is subject to or by which Company is bound. 2.2REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS. The Shareholders represent and warrant as follows: (a)Corporate Organization and Good Standing.AEGY is a corporation duly organized, validly existing, and in good standing under the laws of the State of Florida, and is qualified to do business as a foreign corporation in each jurisdiction, if any, in which its property or business requires such qualification. (b)No Violation.Consummation of the acquisition contemplated herein will not constitute or result in a breach or default under any provision of any charter, bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree, law, or regulation by which AEGY is bound. (c)Reporting Status. AEGY is a fully reporting public company under Section 15(d) of the Securities and Exchange Act of 1934, and is current on its filing obligations under Section 15.AEGY has filed all required periodic reports with the Securities & Exchange Commission (the "Commission") on Forms 10-Q and 10-K through the quarter ended October 31, 2009, and all required Form 8-K reports, all such reports are true and correct in all material respects and contain no misrepresentation of a material fact or omission of a material fact.The common shares of AEGY are listed for trading on the NASD OTC BB under the symbol "AEGY".AEGY has not received and there are no outstanding Commission Staff comment letters, stop orders or other regulatory action, and no letters, comments, investigations or other actions pending or threatened by the Commission or by the Financial Industry Regulatory Authority (FINRA) against or relating to AEGY. (d)Capitalization. (i)On the date of this Agreement, 44,547,000 shares of common stock of AEGY were issued and outstanding, were duly authorized, validly issued, fully paid and non-assessable and none were issued in violation of any preemptive rights; (ii)no shares of AEGY were reserved for issuance upon the exercise of outstanding options, warrants or other rights to purchase shares; and (iii) no shares of AEGY stock were held in the treasury of AEGY.Except as set forth above, as of the date hereof, no shares or other voting securities of AEGY are issued, reserved for issuance or outstanding and no shares or other voting securities of AEGY shall be issued or become outstanding after the date hereof.There are no bonds, debentures, notes or other indebtedness or securities of AEGY that have the right to vote (or that are convertible into, or exchangeable for, securities having the right to vote) on any matters on which stockholders of AEGY may vote.All shares of AEGY subject to issuance as described above shall, upon issuance on the terms and conditions specified in the instruments pursuant to which they are issuable, be duly authorized, validly issued, fully paid, non-assessable and free of preemptive rights. (ii)AEGY has no contract or other obligation to repurchase, redeem or otherwise acquire any shares of AEGY stock, or make any investment (in the form of a loan, capital contribution or otherwise) in any other Person.There are no outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable or convertible securities or other commitments or agreements of any character relating to the issued or unissued shares or other securities of AEGY.None of the outstanding equity securities or other securities of AEGY was issued in violation of the Securities Act of 1933 or any other legal requirement. (iii)AEGY currently has 75 million shares of common stock, par value $0.001 per share, authorized. (e)Authority; No Violation. (i)AEGY has full corporate power and authority to execute and deliver this Agreement and to comply with the terms hereof and consummate the transactions contemplated hereby.This Agreement has been duly and validly executed and delivered by AEGY and the Sellers as the owners of all of the Shares.Assuming due authorization, execution and delivery by the other Parties, this Agreement constitutes the valid and binding obligation of AEGY, enforceable against AEGY in accordance with its terms, except as such enforcement may be limited by (i) the effect of bankruptcy, insolvency, reorganization, receivership, conservatorship, arrangement, moratorium or other similar laws affecting or relating to the rights of creditors generally, or (ii) the rules governing the availability of specific performance, injunctive relief or other equitable remedies and general principles of equity, regardless of whether considered in a proceeding in equity or at law, or (iii) the specific terms and conditions of this Agreement. (ii)Neither the execution and delivery of this Agreement by AEGY nor the consummation by AEGY of the transactions contemplated hereby, nor compliance by AEGY with any of the terms or provisions hereof, will (A) violate any provision of the Certificate of Registration or Constitution or the certificates of registration or constitution, or other charter or organizational documents, of AEGY or (B) violate any statute, code, ordinance, rule, regulation, judgment, order, writ, decree or injunction applicable to AEGY or any of its properties or assets, the violation of which would have a material adverse effect, or (C) violate, conflict with, result in a breach of any provision of or the loss of any material benefit under, constitute a default (or an event which, with notice or lapse of time, or both, would constitute a default) under, result in the termination of any or all rights or benefits or a right of termination or cancellation under, accelerate the performance required by or rights or obligations under, increase any rate of interest payable or result in the creation of any lien upon any of the respective properties or assets of AEGY under, any authorization or of the terms, conditions or provisions of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement, contract, or other instrument or obligation to which is a party, or by which its properties, assets or business activities may be bound or affected. (f)Financial Statements. (i)AEGY has furnished or made available to Seller, or will make available to Seller prior to the Closing Date, true and complete copies of the consolidated audited financial statements of AEGY for the its past two fiscal years (the “AEGY Financial Statements”), and AEGY shall furnish or make available to Seller true and complete copies of AEGY's financial statements for all monthly periods ending after its most recent fiscal year up to and including the Closing Date. (ii)The AEGY Financial Statements were prepared in accordance withGAAP or the equivalent applied on a basis consistent throughout the periods indicated (except as otherwise stated in such financial statements, including the related notes, and except that, in the case of unaudited statements for the subsequent quarterly periods referenced above, such unaudited statements fairly present in all material respects the consolidated financial condition and the results of operations of AEGY as at the respective dates thereof and for the periods indicated therein (subject, in the case of unaudited statements, to year-end audit adjustments). (g)Absence of Certain Changes or Events.Since the end of its most recent fiscal year and to the date of this Agreement, (i) the AEGY and its Subsidiaries has, in all material respects, conducted its business in the ordinary course consistent with past practice; (ii) there has not occurred any change, event or condition that is or would reasonably be expected to result in a material adverse effect; and (iii)AEGY has not taken and will not take any of the actions that AEGY has agreed not to take from the date hereof through the Closing Date pursuant to this Agreement. (h)Undisclosed Liabilities.AEGY has no material obligations or liabilities of any nature (whether accrued, matured or unmatured, fixed or contingent or otherwise) other than (i) those set forth or adequately provided for in the consolidated balance sheet (and the related notes thereto) of AEGY as of the end of the most recent fiscal yearincluded in the AEGY Financial Statements, (ii) those incurred in the ordinary course of business consistent with past practice since the end of the most recent fiscal yearand (iii) those incurred in connection with the execution of this Agreement. (i)Legal Proceedings.AEGY is not a party to any, and there is no pending or, to the knowledge of AEGY, threatened, legal, administrative, arbitral or other proceeding, claim, action or governmental or regulatory investigation of any nature against AEGY, or any of its officers or directors which, if decided adversely to AEGY, would, individually or in the aggregate, be material to AEGY.There is no injunction, order, judgment or decree imposed upon AEGY, or any of its officers or directors, or the assets of AEGY. (j)Taxes and Tax Returns. (i)(i) AEGY has filed or caused to be filed all federal, state, foreign and local tax returns required to be filed with any tax authority; (ii) all such tax returns are true, accurate, and complete in all material respects; (iii) AEGY has paid or caused to be paid all taxes that are due and payable by any of such companies, other than taxes which are being contested in good faith and are adequately reserved against or provided for (in accordance withGAAP) in the AEGY Financial Statements, and (iv) AEGY does not have any material liability for taxes for any current or prior tax periods in excess of the amount reserved or provided for in the AEGY Financial Statements (but excluding, for this Clause (iv) only, any liability reflected thereon for deferred taxes to reflect timing differences between tax and financial accounting methods). (ii)No national, state, local or foreign audits, examinations, investigations, or other formal proceedings are pending or, to AEGY’s knowledge, threatened with regard to any taxes or tax returns of AEGY.No issue has arisen in any examination of the AEGY by any tax authority that if raised with respect to any other period not so examined would result in a material deficiency for any other period not so examined, if upheld.Any adjustment of income taxes of AEGY made in any examination that is required to be reported to the appropriate national, state, local or foreign tax authorities has been so reported. (iii)There are no disputes pending with respect to, or claims or assessments asserted in writing for, any material amount of taxes upon AEGY, nor has AEGY given or been requested in writing to give any currently effective waiver extending the statutory period of limitation applicable to any tax return for any period. (k)Compliance with Applicable Law and Regulatory Matters. (i)AEGY has complied with all applicable laws and regulations, and are not in violation of, and have not received any written notices of violation with respect to, any laws and regulations in connection with the conduct of their respective businesses or the ownership or operation of their respective businesses, assets and properties, except for such noncompliance and violations as would not, individually or in the aggregate, be material. (ii)AEGY have all licenses, permits, certificates, franchises and other authorizations (collectively, the “Authorizations”) necessary for the ownership or use of its assets and properties and the conduct of its business, as currently conducted, and have complied with, and are not in violation of, any Authorization, except where such noncompliance or violation would not, individually or in the aggregate, be material.Except as would not be material to AEGY, all such Authorizations are in full force and effect and there are no proceedings pending or, to the knowledge of AEGY, threatened that seek the revocation, cancellation, suspension or adverse modification thereof. (iii)There are no governmental orders applicable to AEGY which have had a Material Adverse Effect on AEGY. (l)Material Contracts.There are no material contracts of AEGY currently in existence. (m)Assets.AEGY owns, leases or has the right to use all the properties and assets necessary or currently used for the conduct of its businesses free and clear of all liens of any kind or character.All items of equipment and other tangible assets owned by or leased to AEGY and which are material to the operations and business of AEGY are in good condition and repair (ordinary wear and tear excepted).In the case of leased equipment and other tangible assets, AEGY holds valid leasehold interests in such leased equipment and other tangible assets, free and clear of all liens of any kind or character. (n)Environmental Liability.AEGY is in compliance with all applicable environmental laws.To the knowledge of AEGY, there are no liabilities of AEGY of any kind, whether accrued, contingent, absolute, determined, determinable or otherwise arising under or relating to any environmental law and, to the knowledge of AEGY, there are no facts, conditions, situations or set of circumstances that could reasonably be expected to result in or be the basis for any such liability. (o)Insurance.AEGY has in full force and effect the insurance coverage with respect to its business.There is no claim pending under any of such policies as to which coverage has been questioned, denied or disputed by the underwriters of such policies.All premiums due and payable under all such policies have been paid, and AEGY is otherwise in compliance in all material respects with the terms of such policies.AEGY has no knowledge of any threatened termination of, or material premium increase with respect to, any of such policies. (p)Intellectual Property. AEGY has no intellectual property. (q)Interests of Officers and Directors.Except as disclosed herein, none of the officers or directors of AEGY has any interest in any property, real or personal, tangible or intangible, including intellectual property, used in or developed by the business of AEGY, or in any supplier, distributor or customer of AEGY, or any other relationship, contract, agreement, arrangement or understanding with AEGY, exceptfor the normal ownership interests of a shareholder and employee rights. (r)Broker’s Fees.AEGY has not employed any broker or finder or incurred any liability for any broker’s fees, commissions or finder’s fees in connection with the transactions contemplated by this Agreement. (s)Certain Business Practices.No director, officer, agent or employee of AEGY has (i) used any funds for unlawful contributions, gifts, entertainment or other unlawful expenses relating to political activity on behalf of, or purportedly on behalf of, or for the business of AEGY, or (ii) made any unlawful payments to officials or employees of governmental entities or to directors, officers or employees of foreign or domestic business enterprises. 3.CONDITIONS PRECEDENT 3.1Conditions to Each Party’s Obligations. The respective obligations of each Party hereunder shall be subject to the satisfaction prior to or at the Closing of the following conditions: a)No Restraints. No statute, rule, regulation, order, decree, or injunction shall have been enacted, entered, promulgated, or enforced by any court or governmental entity of competent jurisdiction which enjoins or prohibits the consummation of this Agreement and shall be in effect. b)Legal Action. There shall not be pending or threatened in writing any action, proceeding, or other application before any court or governmental entity challenging or seeking to restrain or prohibit the consummation of the transactions contemplated by this Agreement, or seeking to obtain any material damages. 3.2Conditions to Shareholders' Obligations. The obligations of Shareholders shall be subject to the satisfaction prior to or at the Closing of the following conditions unless waived by Shareholders: a)Representatives and Warranties of HOTI. The representations and warranties of HOTI set forth in this Agreement shall be true and correct as of the date of this Agreement and as of the Closing as though made on and as of the Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in respects that do not have a Material Adverse Effect on the Parties or on the benefits of the transactions provided for in this Agreement. “Material Adverse Effect” for purposes of this Agreement shall mean any change or effect that, individually or when taken together with all other such changes or effects which have occurred prior to the date of determination of the occurrence of the Material Adverse Effect, is or is reasonably likely to be materially adverse to the business, assets, financial condition, or results of operation of the entity. b)Performance of Obligations of HOTI. HOTI shall have performed all agreements and covenants required to be performed by it under this Agreement prior to the Closing, except for breaches that do not have a Material Adverse Effect on the Parties or on the benefits of the transactions provided for in this Agreement. c)AEGY shall have prepared and filed, after required review by its independent auditors, the required Form 10-Q for the fiscal quarter of AEGY ending January 31, 2009, which is due on or March 17, 2010. 3.3Conditions to HOTI’s Obligations. The obligations of HOTI shall be subject to the satisfaction prior to or at the Closing of the following conditions unless waived by HOTI: a)Representatives and Warranties of the Shareholders. The representations and warranties of the Shareholders set forth in this Agreement shall be true and correct as of the date of this Agreement and as of the Closing as though made on and as of the Closing, except: (i) as otherwise contemplated by this Agreement, or (ii) in respects that do not have a Material Adverse Effect on the Parties or on the benefits of the transactions provided for in this Agreement. b)Performance of the Shareholders and AEGY. The Shareholders and AEGY shall have performed all agreements and covenants required to be performed by them under this Agreement prior to Closing, except for breaches that do not have a Material Adverse Effect on the Parties or on the benefits of the transactions provided for in this Agreement. c)AEGY shall have prepared and filed, after required review by its independent auditors, the required Form 10-Q for the fiscal quarter of AEGY ending January 31, 2009, which is due on or March 17, 2010. d)AEGY shall have executed an Acquisition Agreement with HOTI, in form satisfactory to HOTI, under which AEGY shall acquire all of the issued and outstanding shares of Sunarias Corporation from HOTI. e)All required filings of AEGY with the SEC relating to the proposed exchange shall have been completed and are effective. 4. CLOSING AND DELIVERY OF DOCUMENTS 4.1Time and Place. The Closing of the transaction contemplated by this Agreement shall take place at the offices ofAEGY, unless otherwise agreed by the Parties, immediately upon the full execution of this Agreement, the satisfaction of all conditions provided in Section 3 and specifically the delivery of all required documents, or at such other time and place as the Parties mutually agree.All proceedings to be taken and all documents to be executed at the Closing shall be deemed to have been taken, delivered and executed simultaneously, and no proceeding shall be deemed taken nor documents deemed executed or delivered until all have been taken, delivered and executed.The date of Closing may be accelerated or extended by agreement of the parties. Any copy, facsimile telecommunication or other reliable reproduction of the writing or transmission required by this Agreement or any signature required thereon may be used in lieu of an original writing or transmission or signature for any and all purposes for which the original could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission or original signature. 4.2Deliveries by the Shareholders and HOTI. At Closing, the Shareholders shall make the following deliveries to HOTI: a)Stock certificates representing 25 million shares of common stock of AEGY issued in the names of the Shareholders fully endorsed for transfer to HOTI in compliance with the requirements of AEGY's transfer agent; b)Resignations of any of the Shareholders as officers and directors of AEGY and appointment of HOTI's representatives as directors and officers in their place. c)All corporate books and records, financial records, and all other corporate documents relating to HOTI in the possession or control of the Shareholders. 4.3Deliveries by HOTI. At Closing, HOTI shall make the following deliveries to Seller: a)Certified resolutions of the Board of Directors of Seller authorizing the execution and performance of this Agreement. b)Stock certificates of HOTI representing all of the issued and outstanding stock of HOTI, fully endorsed for transfer to HOTI. 5.INDEMNIFICATION AND ARBITRATION 5.1.Indemnification. The Shareholders, on the one hand, and HOTI, on the other hand, (each party, “Indemnifying Party”) shall agree to indemnify, and hold harmless the other party (“Indemnified Party”) from any and all claims, demands, liabilities, damages, losses, costs and expenses that the other party shall incur or suffer, including attorneys fees and costs, that arise, result from or relate to any breach of, or failure by Indemnifying Party to perform any of their respective representations, warranties, covenants, or agreements in this Agreement or in any exhibit, addendum, or any other instrument furnished by the Indemnifying Party under this Agreement. 5.2Arbitration and Governing Law. The parties hereby agree that any and all claims (except only for requests for injunctive or other equitable relief) whether existing now, in the past or in the future as to which the parties or any affiliates may be adverse parties, and whether arising out of this Agreement or from any other cause, will be resolved by arbitration before the American Arbitration Association within the State of Florida. a)The parties hereby irrevocably consent to the jurisdiction of the American Arbitration Association and the situs of the arbitration (and any requests for injunctive or other equitable relief) within the State of Florida.Any award in arbitration may be entered in any domestic or foreign court having jurisdiction over the enforcement of such awards. b)The law applicable to the arbitration and this Agreement shall be that of the State of Florida, determined without regard to its provisions which would otherwise apply to a question of conflict of laws. c)The arbitrator may, in its discretion, allow the parties to make reasonable disclosure and discovery in regard to any matters which are the subject of the arbitration and to compel compliance with such disclosure and discovery order.The arbitrator may order the parties to comply with all or any of the disclosure and discovery provisions of the Federal Rules of Civil Procedure, as they then exist, as may be modified by the arbitrator consistent with the desire to simplify the conduct and minimize the expense of the arbitration. d)Regardless of any practices of arbitration to the contrary, the arbitrator will apply the rules of contract and other law of the jurisdiction whose law applies to the arbitration so that the decision of the arbitrator will be, as much as possible, the same as if the dispute had been determined by a court of competent jurisdiction. e)Any award or decision by the American Arbitration Association shall be final, binding and non-appealable except as to errors of law or the failure of the arbitrator to adhere to the arbitration provisions contained in this agreement.Each party to the arbitration shall pay its own costs and counsel fees except as specifically provided otherwise in this agreement. f)In any adverse action, the parties shall restrict themselves to claims for compensatory damages and\or securities issued or to be issued and no claims shall be made by any party or affiliate for lost profits, punitive or multiple damages. g)The parties covenant that under no conditions will any party or any affiliate file any action against the other (except only requests for injunctive or other equitable relief) in any forum other than before the American Arbitration Association, and the parties agree that any such action, if filed, shall be dismissed upon application and shall be referred for arbitration hereunder with costs and attorney's fees to the prevailing party. h)It is the intention of the parties and their affiliates that all disputes of any nature between them, whenever arising, whether in regard to this agreement or any other matter, from whatever cause, based on whatever law, rule or regulation, whether statutory or common law, and however characterized, be decided by arbitration as provided herein and that no party or affiliate be required to litigate in any other forum any disputes or other matters except for requests for injunctive or equitable relief. This agreement shall be interpreted in conformance with this stated intent of the parties and their affiliates. The provisions for arbitration contained herein shall survive the termination of this agreement for any reason. 6.GENERAL PROVISIONS. 6.1FURTHER ASSURANCES.From time to time, each party will execute such additional instruments and take such actions as may be reasonably required to carry out the intent and purposes of this Agreement. 6.2WAIVER.Any failure on the part of either party hereto to comply with any of its obligations, agreements, or conditions hereunder may be waived in writing by the party to whom such compliance is owed. 6.3BROKERS.Each party agrees to indemnify and hold harmless the other party against any fee, loss, or expense arising out of claims by brokers or finders employed or alleged to have been employed by the indemnifying party. 6.4NOTICES.All notices and other communications hereunder shall be in writing and shall be given by personal delivery, overnight delivery, mailed by registered or certified mail, postage prepaid, with return receipt requested, as follows: If to HOTI, to: Healthcare of Today, Inc 2live Ave #266
